

115 HRES 732 IH: Urging Turkey to respect the rights and religious freedoms of the Ecumenical Patriarchate.
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 732IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Mrs. Carolyn B. Maloney of New York (for herself and Mr. Bilirakis) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging Turkey to respect the rights and religious freedoms of the Ecumenical Patriarchate. 
Whereas the Ecumenical Patriarchate is the spiritual home of the world’s oldest and second largest Christian Church;  Whereas within the 2,000-year-old Sacred See of the Ecumenical Patriarchate, the New Testament was codified and the Nicene Creed was created;  
Whereas Ecumenical Patriarch Bartholomew is one of the world’s preeminent spiritual leaders and peacemakers representing over 300 million Orthodox Christians worldwide;  Whereas the disappearance of the See would mean the end of a crucial link between the Christian and the Muslim world since the continuing presence of the Ecumenical Patriarchate in Turkey is a living testimony of religious co-existence since 1453; 
Whereas Ecumenical Patriarch Bartholomew was awarded the Congressional Gold Medal, the highest award bestowed by the United States Congress, and he coordinated with religious leaders around the world to issue a condemnation of the September 11, 2001, attack on the United States as an anti-religious act; Whereas the Ecumenical Patriarchate has a record of reaching out and working for peace and reconciliation amongst all faiths and has fostered dialogue among Christians, Jews, and Muslims;  
Whereas the Ecumenical Patriarchate co-sponsored the Peace and Tolerance Conference in Istanbul which issued the Bosphorus Declaration that stated, “A crime committed in the name of religion is a crime against religion.”;  Whereas the Ecumenical Patriarch Bartholomew stated in Brussels in 2004, The Ecumenical Patriarchate is a supranational ecclesiastical institution … which demonstrates religious tolerance as a beautiful reality. For we bear respect toward all of our humans, irrespective of their faith. Without any trace of fanaticism or discrimination on account of differences of religion, we coexist peacefully and in a spirit that honors each and every human being.;  
Whereas the Ecumenical Patriarch Bartholomew has called for the admission of Turkey into the European Union because, … it may provide a concrete example and a powerful symbol of mutually beneficial cooperation between the western and Islamic worlds and put an end to the talk of the clash of civilizations. This in turn would be a true strengthening of Europe and the European ideals that converge with the values of the ‘pilgrims of the book’ spoken of by the current Prime Minister of Turkey.;  Whereas in 1993 the European Union defined the membership criteria for accession to the European Union at the Copenhagen European Council, obligating candidate countries to have achieved certain levels of reform, including stability of institutions guaranteeing democracy, the rule of law, and human rights, and respect for and protection of minorities;  
Whereas under the terms of the draft European Union Constitution, current, and prospective member states should have the goal of eliminating discrimination based on sex, race, color, ethnic or social origin, genetic features, language, religion or belief, political or any other opinion, membership of a national minority, property, birth, disability, age, or sexual orientation;  Whereas the Turkish Constitution secures religious rights for all Turkish citizens;  
Whereas the Government of Turkey has failed to recognize the Ecumenical Patriarchate’s international status;  Whereas the Government of Turkey has limited candidates available to the Holy Synod of the Ecumenical Patriarchate to Turkish nationals and reneged on its agreement to reopen the Theological School at Halki, thus impeding the training for Orthodox clergy;  
Whereas the Government of Turkey has confiscated 75 percent of the Ecumenical Patriarchate properties and has placed a 42-percent retroactive tax on the Balukli Hospital of Istanbul which is operated by the Ecumenical Patriarchate; and  Whereas the European Council has agreed to open accession negotiations with Turkey, conditional upon the continuation by Turkey of reform processes to increase protection and support for human rights and civil liberties: Now, therefore, be it  
That the House of Representatives— (1)based on the goals set forth in the draft of the European Union Constitution, calls on Turkey to eliminate all forms of discrimination, particularly those based on race or religion, and immediately— 
(A)grant the Ecumenical Patriarchate appropriate international recognition and ecclesiastic succession; (B)grant the Ecumenical Patriarchate the right to train clergy and to elect Holy Synod members from candidates of all nationalities, not limited to Turkish nationals, who fall under the international ecclesiastical jurisdiction of the Ecumenical Patriarchate; and 
(C)respect human rights and property rights of the Ecumenical Patriarchate; (2)calls on Turkey to pledge to uphold and safeguard religious and human rights without compromise; 
(3)calls on Turkey to respect international law, European Union laws, and the basic tenets of human rights; and (4)expresses its view that Turkey must prove that it is ready to meet the criteria set forth by the Copenhagen European Council prior to its accession into the European Union. 
